FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

T. JEFFREY SIMPSON, on behalf of         
himself and all others similarly
situated,
                            Plaintiff,
                and
CALIFORNIA STATE TEACHERS
RETIREMENT SYSTEM,                           No. 04-55665
                 Plaintiff-Appellant,
                                                D.C. No.
                 v.                          CV-01-11115-
HOMESTORE.COM, INC.; STUART H.
WOLFF; PETER B. TAFEEN;
                                                RSWL
                                             Central District
PRICEWATERHOUSECOOPERS; AOL                   of California,
TIME WARNER INC.; CENDANT                     Los Angeles
CORPORATION; RICHARD A. SMITH;                   ORDER
L90, aka Max Worldwide;
SMARTHOME, INC.; DAVID M.
ROSENBLATT; CATHERINE KWONG
GIFFEN; ALLAN P. MERRILL; SOPHIA
LOSH; JEFF KALINA; DAVID
COLBURN; ERIC KELLER,
             Defendants-Appellees.
                                         
     On Remand from the United States Supreme Court

                     Filed March 26, 2008

     Before: Robert R. Beezer, Thomas G. Nelson, and
             Ronald M. Gould, Circuit Judges.



                              3037
3038     CALIFORNIA STATE TEACHERS v. HOMESTORE.COM
                          ORDER

  Pursuant to the judgment of the United States Supreme
Court issued on February 25, 2008 in Avis Budget Group v.
California State Teachers Retirement System, 128 S. Ct. 1119,
169 L. Ed. 2d 945 (2008), we vacate our opinion at 452 F.3d
1040 (9th Cir. 2006), vacate the district court’s decision, and
remand for further proceedings which are consistent with the
opinion of the Supreme Court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.